IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE                    FILED
                                                    October 23, 1998

MICHAEL SHANE LEDFORD,           )                 Cecil W. Crowson
                                 )                Appellate Court Clerk
      Plaintiff/Appellee,        )   Lawrence Chancery
                                 )   No. 7378-95
VS.                              )
                                 )   Appeal No.
PHYLLIS DIANNE LEDFORD,          )   01A01-9701-CH-00029
                                 )
      Defendant/Appellant.       )




                  APPEAL FROM THE CHANCERY COURT
                        FOR LAWRENCE COUNTY
                    AT LAWRENCEBURG, TENNESSEE

                THE HONORABLE JIM T. HAMILTON, JUDGE




For Plaintiff/Appellee:              For Defendant/Appellant:

Paul A. Bates                        R. Eddie Davidson
Christopher V. Sockwell              Nashville, Tennessee
Boston, Bates, Holt & Sockwell
Lawrenceburg, Tennessee




                   AFFIRMED AND REMANDED




                                     WILLIAM C. KOCH, JR., JUDGE
                                     OPINION

      This appeal involves a dispute over the destruction of property awarded to one
of the spouses in a divorce case. Believing that his former wife was responsible for
the damage to real and personal property he had received following the divorce, the
former husband filed a petition in the Chancery Court for Lawrence County seeking
to have his former wife held in contempt. During the contempt hearing, the trial court
granted the former husband’s motion to amend his petition to seek monetary damages
and later awarded the former husband $6,000 in damages. The former wife asserts on
this appeal that the trial court erred by permitting her former husband to amend his
petition to seek damages and that the evidence does not support the damage award.
We affirm the trial court.


                                              I.


      In March 1996, Michael Shane Ledford and Phyllis Dianne Ledford1 were
divorced in the Chancery Court for Lawrence County. Mr. Ledford received the
parties’ house as part of the division of the marital property, but the divorce decree
permitted Ms. Ledford to continue to occupy the house until the third week of May
1996. The parties agreed that Ms. Ledford would vacate the house on or around May
20, 1996.


      Mr. Ledford discovered extensive damage to the house when he took
possession from Ms. Ledford on May 21, 1996. Light fixtures and curtains had been
removed; window screens had been removed, and windows broken; carpet had been
torn; pieces of indoor and outdoor furniture had been damaged; pantry doors had
been taken down; and a telephone jack had been yanked from the wall. Several of the
rooms had been blatantly trashed. Mr. Ledford also discovered that certain items of
personal property awarded to him in the divorce were missing, including a television
and VCR, a heating stove, fishing poles and fishing tackle, a complement of tools that
Mr. Ledford had been given by his father, some kitchen items, a step ladder, some
bedding, and some building materials.




      1
          Ms. Ledford remarried and is now Phyllis Dianne Rawdon.

                                             -2-
      On June 12, 1996, Mr. Ledford filed a petition in the Chancery Court for
Lawrence County seeking to hold Ms. Ledford in contempt for “willful disobedience
of the court’s prior order.” His petition requested that Ms. Ledford be made to appear
and show cause why she should not be jailed or fined for contempt, and sought all
proper general relief. Ms. Ledford opposed the petition.


      The trial court held a hearing in the matter on August 13, 1996. Mr. Ledford
presented evidence concerning the scope of the property damage and the value of
missing or damaged property. When Ms. Ledford objected to the valuation evidence,
Mr. Ledford moved to amend his petition to include a claim for money damages for
the missing or damaged property. Following arguments from both parties, the trial
court took the question under advisement and proceeded with the hearing.
Thereafter, Ms. Ledford testified herself and offered other evidence concerning her
estimation of the damaged and missing items.


      On August 19, 1996, the court entered an order granting Mr. Ledford’s motion
to amend his petition and finding that Ms. Ledford had harassed Mr. Ledford in
violation of the court’s previous decree. After concluding that Ms. Ledford had
intentionally damaged the former marital residence, the trial court awarded Mr.
Ledford $6,000 in damages for the loss or destruction of his property. Ms. Ledford
has appealed.


                                          II.


      Before we turn to the two issues Ms. Ledford seeks to raise on this appeal, we
must consider the content of the record on appeal. Our review of the issues presented
on appeal is limited to the contents of the appellate record. With the exception of
post-judgment facts, which are not applicable here, we must obtain our understanding
of what transpired during the proceedings below from the record on appeal.


      The appellant is required to supply this court with a record that conveys a fair,
accurate, and complete account of what transpired in the trial court with respect to the
issues that form the bases for the appeal. See Tenn. R. App. P. 24(a); State v. Banes,
874 S.W.2d 73, 82 (Tenn. Crim. App. 1993); State v. Boling, 840 S.W.2d 944, 951
(Tenn. Crim. App. 1992). Ordinarily, the appellate record contains a verbatim
transcript of proceedings in the trial court. See Tenn. R. App. P. 24(b); however,

                                          -3-
when a transcript is not available, Tenn. R. App. P. 24(c) permits the use of a
statement of the evidence of the proceedings. The statement of the evidence must be
approved by the trial court, see Tenn. R. App. P. 24(f), and once it is approved, it
becomes the official record of the proceedings in the trial court for the purposes of
the appeal.


       The appellate record in this case consists of the papers filed with the trial court,
the exhibits introduced by Mr. Ledford at the August 13, 1996 hearing, and Mr.
Ledford’s statement of the evidence that was approved by the trial court. These are
the documents that comprise the factual universe on this appeal, and we must limit
our consideration to these documents, notwithstanding the other factual
representations appearing in the parties’ briefs that have no support in the record.


                                              III.


       Ms. Ledford’s first assertion, as best we understand it, is that the trial court
erred by awarding Mr. Ledford money damages for the damage or destruction of his
property after it refused to grant his oral motion to amend his complaint to seek
money damages.2 The factual premise on which this assertion is based cannot be
substantiated by the appellate record. If anything, the appellate record establishes
that precisely the opposite occurred. Both the statement of the evidence and the final
judgment state unambiguously that the trial court granted Mr. Ledford’s motion to
amend. Thus, the only conclusion that we can draw from the record is that the trial
court granted Mr. Ledford’s motion to amend to seek money damages.


       Tenn. R. Civ. P. 15 reflects a broad policy favoring permitting parties to amend
their pleadings. See Branch v. Warren, 527 S.W.2d 89, 91-92 (Tenn. 1975); Winn v.
Tucker Corp., 848 S.W.2d 64, 68 (Tenn. Ct. App. 1992). The policy is qualified only
by considerations of fairness, and the courts, as a general rule, will grant motions to
amend if the amendment does not unduly prejudice the opposing party’s ability to go
forward with an action or defense. See Gardiner v. Word, 731 S.W.2d 889, 891-92
(Tenn. 1987); Campbell County Bd. of Educ. v. Brownlee-Kesterson, Inc., 677
S.W.2d 457, 463 (Tenn. Ct. App. 1984).                When the prejudice caused by an

       2
       Ms. Ledford’s brief states that “[c]ounsel for Mr. Ledford made an oral motion to amend
for money damages to which the Court replied that no damages were prayed for, and that someone
would ‘either go to jail or pay a fine,’ but inasmuch as no judgment was plead, there would be no
such money damages.”

                                              -4-
amendment consists of inconvenience, surprise, or tactical disadvantage, the courts
should, and generally will, grant the opposing party’s request for a continuance. See
Tenn. R. Civ. P. 15.02; Gardiner v. Word, 731 S.W.2d at 892-93; Walden v. Wylie,
645 S.W.2d 247, 250 (Tenn. Ct. App. 1982). Accordingly, parties who neglect to
request a continuance to prepare to meet the evidence to be introduced under an
amendment waive the right to complain about the amendment on appeal. See Arcata
Graphics Co. v. Heidelberg Harris, Inc., 874 S.W.2d 15, 22 (Tenn. Ct. App. 1993).


      The record contains no indication that Ms. Ledford requested a continuance in
order to marshal a response to Mr. Ledford’s request for money damages. To the
contrary, Ms. Ledford affirmatively countered Mr. Ledford’s evidence on damages
through her own testimony and by calling her own witnesses to testify about the
damages and missing items. Based on the appellate record, no conclusion can be
drawn other than that Ms. Ledford tried the damages issue by consent at the August
13, 1996 hearing. Accordingly, we find that the trial court did not commit reversible
error by permitting Mr. Ledford to proceed with his claim for damages.


                                        IV.


      As a back-up argument, Ms. Ledford asserts that the evidence does not support
the trial court’s damage award. Compensatory damage awards made by a trial court
sitting without a jury are findings of fact. See Armstrong v. Hickman County Hwy.
Dep’t, 743 S.W.2d 189, 195 (Tenn. Ct. App. 1987). Accordingly, we review them
de novo upon the record with a presumption that they are correct unless the evidence
preponderates otherwise. See Tenn. R. App. P. 13(d).


      The record contains exhibits and other evidence supporting Mr. Ledford’s
claim for damages.      The evidence in the appellate record contains nothing
contradicting in detail the amount of damages claimed by Mr. Ledford. The
statement of the evidence merely recites that the court found “certain witnesses
produced by Mrs. Ledford to be of benefit to the Court in establishing damages of
$6,000.00 as contrasted to the higher value approximating $10,000.00 sought by Mr.
Ledford.” As we observed earlier in this opinion, our analysis of Ms. Ledford’s
issues has been restricted by the record before us. Ms. Ledford has the burden of
demonstrating that the evidence in the record preponderates against the trial court’s
factual finding on damages. She has not carried that burden on this record.

                                        -5-
      Ms. Ledford’s argument that the trial court could not use its contempt power
to assess damages against her misses the point. The court properly allowed Mr.
Ledford to amend his original contempt petition to recover monetary damages for the
items broken or missing from the marital residence. The resulting money judgment
is reasonably attributable to Mr. Ledford’s added prayer for relief.


                                         V.


      We affirm the judgment and remand the case to the trial court for whatever
further proceedings may be required. We tax the costs of this appeal to Phyllis
Dianne Ledford and her surety for which execution, if necessary, may issue.


                                       ____________________________
                                       WILLIAM C. KOCH, JR., JUDGE


CONCUR:


_________________________________
HENRY F. TODD,
PRESIDING JUDGE , M.S.


_________________________________
BEN H. CANTRELL, JUDGE




                                         -6-